PER CURIAM.
1 Appellant was indicted under subsection (2) of KRS 434.220. She was convicted and fined $100. A motion for appeal has' been filed.
It is urged that a demurrer should have been sustained to the indictment since the facts of the case indicated that the indictments should have been drawn under subsection (1) of the statute. The record does not contain a transcript of the evidence heard on the trial.
This indictment is properly drawn to conform to subsection (2). An appropriate instruction was given. In the absence of the proof introduced, it is presumed that the evidence sustained the conviction.
No error having been'found, the motion for appeal is overruled and the judgment is affirmed.